FILED
                            NOT FOR PUBLICATION                                    APR 23 2013

                                                                            MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                            U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


RUDI ALFRED APELT,                                No. 12-16015

              Petitioner - Appellant,             D.C. No. 2:97-cv-01249-ROS

  v.
                                                  MEMORANDUM*
CHARLES L. RYAN, et al.,

              Respondents - Appellees.


                    Appeal from the United States District Court
                             for the District of Arizona
                     Roslyn O. Silver, District Judge, Presiding

                       Argued and Submitted April 19 , 2013
                             San Francisco, California

Before: BEA, SCHROEDER and SILVERMAN, Circuit Judges.

       Rudi Apelt appeals the district court’s denial of his petition for habeas

corpus. We have jurisdiction pursuant to 28 U.S.C. §§ 1291, 2253, and we affirm.

       It was not unreasonable for the state court to deny Apelt’s claim for



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
ineffective assistance of counsel. Even assuming trial counsel provided ineffective

assistance, Apelt has not shown that it is reasonably probable that, “but for

counsel’s unprofessional errors, the result of the proceeding would have been

different.” See Strickland v. Washington, 466 U.S. 668, 694 (1984).

      The state produced overwhelming evidence of Apelt’s culpability, as an

accomplice, for first-degree murder. In particular, Anke Dorn’s testimony

established Apelt knew about the plans to kill Cindy Monkman and “agreed” to

them. She likewise established Apelt’s presence at the murder scene and his

efforts to aid the murder’s commission. Finally, Apelt’s role in the attempted

cover-up strongly implicates his role as an accomplice to Monkman’s murder.

      AFFIRMED.




                                          2